— In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Zoning Board of Appeals of the City of Rye which, after a public hearing, granted the intervenor-respondent certain variances, the petitioners appeal from a judgment of the Supreme Court, Westchester County, dated March 4, 1976, which, inter alia, dismissed the petition. Judgment affirmed, without costs or disbursements, upon the opinion of Mr. Justice Sirignano at Special Term. Latham, J. P., Shapiro, Hawkins and Suozzi, JJ., concur.